DENECEKE, J.,
dissenting.
The plaintiff has filed a petition for rehearing contending that our decision and opinion were in error in holding that the plaintiff waived her right to object to the trial court’s trying the defendant’s affirmative defense in equity without a jury. A majority of the court has voted to deny the petition. I am of the opinion that we did err and would grant the petition for rehearing and hear and decide the case upon its merits.
The crux of our opinion is this statement: “Beginning with Kitcherside v. Myers, 10 Or. 21, this court has held that an objection to the jurisdiction of a court of equity on the ground that a party has an adequate remedy at law must be raised by demurrer and comes too late after an answer to the merits.”' 435 P2d at 1022.
The defendant has never at any stage of the proceedings contended that the plaintiff waived her right. And. I am of • the opinion that it is not the law of *158Oregon that a party "waives the right to object to the interposition of a court of equity if he does riot file á demurrer upon such ground.
We have held that a demurrer is not the proper method to raise the objection:
“* * * Section 9-102, O.C.L.A. [now ORS 16.460], says:
“ ‘No cause shall be dismissed for having been brought on the wrong side of the court.’
Unless the complaint showed that the respondents were entitled to no relief, either at law or in equity, the demurrer was not sustainable: * * ' Huebener v. Chinn, 186 Or 508, 512, 207 P2d 1136 (1949). Accord, Sink v. Raptor, 220 Or 601, 603, 349 P2d 1104 (1960).
It is admitted in the instant case that the defendant’s affirmative defense was cognizable in law, if it was not in equity; therefore, according to Huebener v. Chinn, supra (186 Or 508), and Sink v. Raptor, supra (220 Or 601), if the plaintiff had demurred, the trial court should have overruled it.
In my opinion a party waives the right to object to the trial of an issue by a court of equity only if he commences the trial without informing the court, by any means which will satisfactorily bring the matter to the court’s attention, that he objects to the issue being tried in equity. I interpret the Oregon decisions to be in accord with this statement and to hold that the form of the objection is not the important consideration, but rather that the objection, in whatever form, be made before the court starts hearing the matter in equity.
“Unless the transaction averred in the complaint is wholly outside equitable cognizance, defendant who wishes to challenge the jurisdiction of the court *159must do so promptly; and, normally, his objection comes too late if it is made for the first time after the trial has begun. * * Barnes v. Eastern & Western Lbr. Co., 205 Or 553, 612-613, 287 P2d 929 (1955).
In the instant case the plaintiff had filed a reply, denying defendant’s equitable defense, and the parties were ready to proceed at law with a jury when the trial court called their attention to the allegations in defendant’s answer alleging an equitable defense. Both parties apologized for not earlier informing the court of such equitable defense and the defendant asked that this defense be heard first and by the court. The plaintiff then orally objected to the matter being heard in equity. Plaintiff labeled his oral objection, first, a demurrer and then a motion to strike. The trial court observed that the plaintiff had not waived her objection; however, it ruled adversely to the plaintiff on the merits of the objection.
In my opinion the test of whether a party should be held to have waived a procedural right is whether, “the conduct of one of the parties caused the opposing party, the trial court, or this court, to take some action because they were misled by such party’s conduct.” Oregon Farm Bureau v. Thompson, 235 Or 162, 200, 211, 378 P2d 563, 384 P2d 182 (1963) (dissenting opinion).
In the instant case no one was misled. The trial court ruled upon the substance of the objection. I regret to see this court decide a case upon the grounds that a dubious procedure was omitted, particularly when the omission had no effect whatsoever upon the outcome of the ease or the conduct of the parties or the court.
O’Connell, J., joins in this dissent.